Supreme Court of Florida
                                  ____________

                                  No. SC12-2468
                                  ____________

                          TIMOTHY W. FLETCHER,
                                Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  [June 25, 2015]

PER CURIAM.

      Timothy W. Fletcher was convicted of the first-degree murder of Helen

Googe, two counts of grand theft of a motor vehicle, home-invasion robbery, two

counts of burglary, and escape. Fletcher appeals his convictions and the sentence

of death imposed by the trial court for the murder. We have jurisdiction. See art.

V, § 3(b)(1), Fla. Const. For the reasons that follow, we affirm Fletcher’s

convictions and the death sentence.

                                      FACTS

      On April 14 and 15, 2009, Timothy Fletcher was lawfully in custody at the

Putnam County Jail. On the evening of April 14, 2009, and into the early morning
hours of April 15, 2009, Fletcher and his cellmate, Doni Ray Brown, escaped their

jail cell pursuant to a previously-discussed plan. Following their eventual re-arrest,

Fletcher was interrogated by a detective with the Putnam County Sheriff’s Office

and an investigator with the State Attorney’s Office. During the interrogation,

Fletcher recounted the details of the escape and subsequent crimes.

      Fletcher explained that on his return from a court hearing on April 2, 2009,

he removed a car jack from the jail transportation vehicle, which he concealed in

his pants. Nearly two weeks later, on April 14, 2009, after another trip to and from

the courthouse, he appropriated the handle for the jack in the same manner.

Fletcher explained they executed the escape because he had just been sentenced to

ten years’ incarceration.1

      That evening, Fletcher and Brown used the jack and jack handle to pry the

toilet away from the wall of their cell, which created a hole through which they

could escape. Just after the 2 a.m. cell check, Fletcher and Brown escaped through

the hole. They then crawled under a fence, climbed over another fence, and

through a gap in a third fence. This brought them to a field next to the jail, which

they crossed to reach the highway.


       1. Fletcher had pled guilty to two counts of burglary of a dwelling and two
counts of burglary of a structure or conveyance. He was sentenced to ten years’
incarceration for the counts of burglary of a dwelling, and five years’ incarceration
for the counts of burglary of a structure or conveyance, with the sentences to run
concurrently.

                                        -2-
        They searched for a vehicle at various properties along the highway. First,

they located a Z71 pickup truck. After breaking the window, he and Brown

entered the vehicle, but Fletcher was unsuccessful as he attempted to start the

engine. They searched for a second vehicle and located an unlocked van.

However, they were also unable to start that vehicle, so they searched for a third

vehicle. They discovered an unlocked Ford pickup truck with the keys in it in a

fenced-in yard of a business. Brown struck the gate with the pickup and knocked it

down.

        As they had previously planned, Fletcher and Brown drove to the house of

Helen Googe, the ex-wife of Fletcher’s grandfather, because it was the closest

place where he and Brown believed they could acquire money. Fletcher believed

that Googe kept money in a safe at her house, and he had knowledge of her

financial status.

        At this point during his post-arrest statement, Fletcher provided varying

accounts of subsequent events. In his initial account, Fletcher asserted that Googe

voluntarily admitted him into the house, and Brown followed. Fletcher described

altercations between Brown and Googe that ultimately led to Googe’s death. He

asserted that, other than one open-handed slap, he was either absent from the room

during the altercations or nothing more than a passive bystander. However,

Fletcher renounced this version of events after a detective informed him that


                                         -3-
fingernail scrapings had been collected from Googe to test for DNA evidence. The

officer observed that Fletcher had scratch marks on his hands and arms, whereas

Brown did not, and asked Fletcher if there was any reason why his DNA would be

found under Googe’s fingernails. Fletcher responded that it should not be, but also

stated that he had held Googe down at one point. The detective asked when this

occurred, and Fletcher responded, “I really don’t even want to tell you everything

that happened, to be honest with you.” After some discussion, Fletcher admitted,

“I’ll be honest with you, I kind of lied to you a little bit,” and then presented a

different version of the events that transpired at Googe’s home. This second

description matched the description provided by Brown, except with the roles

reversed—both Fletcher and Brown asserted that the other committed the actual

strangulation of Googe.

      Fletcher confessed that he and Brown entered the house through a firewood

door that provided an opening to pass wood into the house from the outside.

Fletcher was aware that Googe had firearms on the walls of her house; while in

jail, he and Brown discussed using a gun to scare and rob Googe. After they

entered the house, Fletcher removed an unloaded revolver from the wall above the

bathroom door and gave it to Brown. Upon retrieving the gun, Fletcher and Brown

changed into clothes belonging to Fletcher’s grandfather that they found at the

house. Fletcher showed Brown the safe, which was located inside a closet.


                                          -4-
      Fletcher located Googe’s purse, which contained a credit card, car keys, and

$37. Fletcher placed the purse in the closet with the discarded prison clothing.

Fletcher and Brown then approached the bedroom where Googe slept, and Brown

entered the room. Fletcher had tied a t-shirt around his face so that Googe would

not recognize him, and Brown donned a blue and red baseball cap that he pulled

down over his face. Fletcher intended to remain outside of the room until Brown

indicated that Googe was restrained. Brown approached the bed, pointed the gun

at Googe’s face, and woke her up. Brown then said, “[t]his is a stickup, roll over

and you’ll be all right.” Googe sat up and screamed that she was frightened at least

four times. She asked, “why are you doing this?” Brown told her that nothing

would happen to her as long as she complied with his instructions. Brown then

signaled for Fletcher, who entered the room, pushed Googe onto the bed, and tied

her hands with a phone cord.

      Googe informed them that she did not have any money, except maybe $40 in

her purse. Brown asked what was in the safe, and she asserted that she did not

have a safe. After Brown informed Googe that he knew she had a safe, she

repeated that she had no money. During this interaction, Googe attempted to get

out of the bed and her hands became untied. While describing these events during

his post-arrest statement, Fletcher commented, “[s]he wasn’t listening—she didn’t

want to listen.”


                                        -5-
      After the cord became untied, Brown held the gun against Googe’s head and

pushed her back onto the bed. Fletcher then said, “you better fucking listen, we

don’t want to hurt you, just you better fucking listen.” They continued to argue

with Googe and demanded to know the personal identification number to her credit

card, but she stated that she did not have one.

      Googe jumped out of the bed, but Brown pushed her back down, put the gun

on a dresser, and climbed on top of her. He held her down with one hand on her

neck and the other on her chest and told her, “[b]itch, this ain’t how it works.”

Googe was kicking her legs, and Fletcher picked up the gun, pressed it against her

leg, and said, “[y]ou better stop moving your fucking legs or else I’m going to

shoot you.”

      Googe then went with Fletcher and Brown to the safe. However, she said

that she needed her glasses, so Brown led her back to the bedroom. Once there,

Googe claimed she needed to use the restroom. She entered the restroom and tried

to slam the door shut. Brown pushed the door open, and Googe hit him with a

hairdryer. Brown yelled for Fletcher, who had remained by the safe. When

Fletcher entered the bedroom, Brown had Googe pinned to the bed with a pillow

over her face, and Googe was attempting to fight back. After Fletcher entered the

bedroom, the three returned to the closet that contained the safe.




                                         -6-
      Googe opened the safe with her hands visibly shaking. Brown and Fletcher

looked for money, but did not find any. Brown pointed the gun at Googe and

asked where the money was. Googe repeated that she did not have any money,

except for some money in her purse.

      Googe then attempted to rise, but Brown pushed her down to the floor. With

Googe in a fetal position, Brown wrapped his arm around her neck and mouthed to

Fletcher that he was going to kill her. Fletcher stated that he watched, but

otherwise did nothing. After several minutes, Brown said it was not working and

released her. He mouthed to Fletcher that he would break Googe’s neck, then

grabbed her chin and head and attempted to do so, but failed.

      Fletcher, Brown, and Googe then moved towards the den. Fletcher secured

his arm around Googe’s neck, and Brown attempted to pick Googe up by her feet.

Brown lifted one of Googe’s legs off the ground, but was unable to hold the other

because she kicked at him. During the struggle, Googe scratched Fletcher, who

called her a bitch and released her. When Googe attempted to rise from the

ground, Fletcher struck her in the head three times—once on the cheek and twice

high on the side of her head—with an open hand. Fletcher explained during his

post-arrest statement that he struck her

      [b]ecause she was—she was being ignorant. . . . If she wouldn’t have
      been being like that, she wouldn’t have never got hit or nothing. She
      was being—. . . She was—she was ready to fight. She wanted to
      fight. She didn’t want to just—over $37. All she had to do was just

                                           -7-
      be quiet and give up the $37 and tell—say what the PIN number is to
      her credit card and she would have just got tied up and left.

      Fletcher stated that Brown positioned himself on top of Googe with his

knees on her arms to hold her down, and choked her with both hands. Googe

began kicking, so Fletcher held her legs down at the knees. Googe tried to speak,

but could only make choking noises. When Googe stopped fighting, Fletcher let

her go and entered another room, where he took a jewelry box. Fletcher claimed

that when he returned to the den, Brown had released Googe, who was laying on

her side making snoring noises. Fletcher watched her while Brown retrieved a

plastic storage bag from the kitchen. Brown placed the bag over Googe’s head and

secured it by tying a phone cord around Googe’s neck. The bag became foggy.

Fletcher stated that he left the room, and when he returned, Brown informed him

that Googe was dead.

      Fletcher and Brown then departed from the house. Fletcher drove Googe’s

Lincoln Town Car, and Brown drove the stolen pickup truck. They discarded the

pickup in the woods a short distance from Googe’s house. The plastic bag, the

telephone cord, the prison clothing, the purse, and the wallet were discarded in a

retention pond.

      Fletcher then described the remainder of their flight through Georgia and

Tennessee, to his aunt and uncle’s house in Kentucky, and then their return to

Florida, where they were re-arrested.

                                        -8-
      The evidence presented during trial with respect to the discovery of the

escape and Googe’s murder corroborated the description of events given by

Fletcher, with the exception of who strangled Googe. After the officers discovered

that Fletcher and Brown were missing, a K-9 officer and his trained canine were

dispatched to search for Fletcher’s and Brown’s scents. The canine detected a

scent outside of the barbed-wire fence that separated the sheriff’s office and the

field. This scent led across the highway and terminated near a dance studio. The

owner of the Z71 pickup truck—the first vehicle that Fletcher stated he and Brown

attempted to steal—had left his truck outside of the studio to advertise that it was

for sale. He received a phone call from the sheriff’s office on April 15 that his

vehicle had been broken into, and he travelled to the studio, where he discovered

that the passenger window of the extended cab had been smashed. Additionally,

the steering column and ignition had been tampered with, as though someone had

tried to start the vehicle without a key.

      On that same morning at approximately 9 a.m., the owner of a home and

business across from the jail discovered that the ignition switch to his blue GMC

van was broken and locked into position, also as if someone had forcibly attempted

to start the vehicle without a key. He walked over to the sheriff’s office and told

officers about his vehicle. A crime scene technician observed muddy footprints

that led from the dance studio towards the van.


                                            -9-
      Additionally on that morning, the owner of a tire business located across

from the jail discovered that the gates of the business were lying flat on the

driveway as though they had been run over. He also noticed that his Ford F150

was missing. He reported this to the sheriff’s office. The truck was later

discovered in the woods near Googe’s residence.

      Meanwhile, at approximately 6:40 that morning, a deputy with the Clay

County Sheriff’s Office observed a four-door gold Lincoln with Putnam County

license plates while he drove home from work. He became suspicious because

nothing was open in the area, he rarely saw Putnam County plates there, and his

office had received a “be on the lookout” for two escapees from the Putnam

County Jail. He wrote down the tag number and accelerated to examine the

individuals in the vehicle. He was able to see the passenger, who was wearing a

blue baseball cap with a red bill. The officer continued home, and later ran the

plate number through the National Crime Information Center database. He

discovered that the vehicle was owned by Googe, who he knew had been married

to Fletcher’s grandfather. He recalled that Fletcher was one of the escaped

prisoners, and contacted the Putnam County Sheriff’s Office. Later that day, he

saw a television broadcast with photographs of Fletcher and Brown, and he

recognized Brown as the passenger in the Lincoln.




                                        - 10 -
      Because of the observation by the Clay County deputy, a warrants officer

with the Putnam County Sheriff’s Office was asked to make contact with Googe.

When the officer arrived at the property, the Lincoln was not in the carport. The

officer knocked on the door and, when nobody responded, walked around the

house knocking on doors and windows. He travelled to a nearby grocery store to

ask if anyone had seen Googe, her Lincoln, or a truck matching the one missing

from the tire business. Nobody had seen Googe or the missing vehicles, and the

officer returned to the property. When two other officers arrived, they entered the

home and found Googe dead.

      A crime lab analyst with the Florida Department of Law Enforcement

(FDLE) located pliers above the firewood door that created an entrance into the

home. The lock on the door was still attached, but the hasp was broken. Inside the

home, the analyst found an open jewelry box on the floor of the study. The interior

walls of the family room were decorated with a sword, knives, and a revolver. The

weaponry was supported by wooden pegs, but one set of pegs was unadorned. In

the master bedroom, he found a phone set on the floor with the cord broken off,

and a hairdryer in the bathroom. Near Googe’s body, he found part of a broken

eyeglasses chain. The remainder of the chain, as well as the eyeglasses, were

found near the safe.




                                       - 11 -
      A detective with the Putnam County Sheriff’s Office contacted Googe’s

credit card company and obtained a subpoena for records showing any transactions

on April 15, 2009. Two transactions occurred on that date, one at a Florida gas

station, and another at a Georgia gas station.

      Law enforcement learned that after Brown and Fletcher left Googe’s home,

they proceeded to the home of Brown’s aunt. She allowed Brown into the house

and he used her computer to look up directions, which he wrote down. Brown then

departed, and his aunt testified that she saw him enter the passenger’s seat of a

vehicle resembling a tan Cadillac with a Caucasian driver. She did not observe any

scratches or other physical injuries on Brown.

      The FDLE crime lab analyst who processed the Lincoln found a piece of

paper with handwritten directions. The paper had fingerprints and handprints that

were identified as belonging to Brown. A soda bottle was also discovered, which

had a fingerprint that was identified as belonging to Brown. Brown’s fingerprints

were also identified on a handbook and a plastic shopping bag found in the vehicle.

      The FDLE also analyzed swabs taken from the Lincoln for DNA evidence.

The analyst found a complete DNA profile on the swab taken from the headlight

switch and an interior door handle that matched Fletcher’s DNA profile. The

probability that the DNA profile would match another individual is approximately

one in 490 trillion Caucasians, one in 13 quadrillion African Americans, and one in


                                        - 12 -
1.1 quadrillion Southeastern Hispanics. Two soda bottles found in the car were

also analyzed for DNA evidence, and the analyst found mixed DNA profiles on

each bottle. With respect to the first bottle, Brown was a possible contributor, but

no determination could be made as to whether Fletcher was a possible contributor.

More than 99% of Caucasians, African Americans, and Southeastern Hispanics

could be excluded as contributors to the mixed DNA profile. With respect to the

second bottle, Brown and Fletcher were both possible contributors to the mixed

profile, and again more than 99% of Caucasian, African American, and

Southeastern Hispanic individuals could be excluded as contributors. With respect

to the fingernail scrapings taken from Googe, the analyst found a partial DNA

profile that matched the known profile of Fletcher. The probability that the partial

DNA profile would match another individual is approximately one in 260 million

Caucasians, one in 3.6 billion African Americans, and one in 580 million

Southeastern Hispanics.

      The medical examiner determined that the cause of Googe’s death was

asphyxia due to manual strangulation. He identified fingertip contusions2 under

the chin, as well as hemorrhages in the neck area. The injuries were consistent

with a person grabbing Googe around the neck and squeezing with his or her

thumbs down onto her neck. Additionally, the cartilage of Googe’s larynx was


      2. Fingertip contusions are contusions that resemble fingertips.

                                        - 13 -
fractured and surrounded with contusions and hemorrhages, and the thyroid

cartilage was fractured. The medical examiner found a contusion on Googe’s left

upper eyelid, which was the result of blunt trauma, as well as a contusion on the

right side of her scalp. The scalp contusion was superficial, and there was no

underlying skull fracture, bleeding into her brain, or subdural or subarachnoid

hemorrhages. On her right arm, he found fingertip contusions, which indicated

that she was restrained by someone. Because Googe was elderly, little force would

be necessary to cause this kind of bruising. There was also a contusion and

ligature marks on Googe’s left wrist and a superficial laceration on her right

forearm that most likely resulted from being held by the wrist. The medical

examiner also found abrasions on her knees.

      The medical examiner determined that all of Googe’s injuries occurred pre-

death and during the same time frame. Because there was no significant trauma to

the head that would cause a loss of consciousness, he also concluded that the

injuries occurred while Googe was conscious. Significantly, there was no

hemorrhaging at the top of the brain, despite the fact that Googe was elderly and

would bleed more easily.

      On May 25, 2012, a jury found Fletcher guilty of the first-degree murder of

Googe, two counts of grand theft of a motor vehicle, home-invasion robbery, two

counts of burglary, and escape. During the penalty phase, the State presented


                                        - 14 -
records of Fletcher’s commitment to the Florida Department of Corrections (DOC)

for a previous conviction. The State also presented the victim impact statement of

Googe’s daughter, read by Googe’s brother.

      The defense presented the testimony of Fletcher’s brother, Jeffrey. Jeffrey

testified that their parents separated when Jeffrey was between the ages of five and

seven, and he lived with Fletcher and their father for approximately one year after

the separation. During that year, their father drank almost every day.

Additionally, he testified that their father would spank him if he did something

wrong, but he never saw his father abuse Fletcher. After a year, Jeffrey moved in

with his mother and would spend one or two weekends each month with Fletcher

and their father until he was eleven or twelve, when he stopped visiting. Jeffrey

testified that Fletcher and his mother spoke frequently on the phone before she died

and they had a good relationship.

      Fletcher also presented the testimony of his father, Ricky. Ricky testified

that when Fletcher was approximately five or six years old, Ricky and Fletcher’s

mother began having violent domestic disputes that always involved alcohol. On

one occasion, Ricky threatened the mother with a shotgun, but stopped when he

saw Fletcher watching. Ricky was arrested six or seven times for violent acts,

which were witnessed by the children. The mother obtained a restraining order




                                       - 15 -
against Ricky at one point. Ricky testified that he and Fletcher’s mother separated

when Fletcher was about eleven years old.

      Fletcher presented mental health mitigation through the testimony of Dr.

Harry Krop, a licensed psychologist. Dr. Krop’s assistant, a licensed mental-health

professional, met with Fletcher once to conduct psychological testing and a

neuropsychological evaluation. The testing revealed that Fletcher had no brain

damage, possessed an average IQ, and functioned in the top 40% of the population.

Fletcher was an underachiever in school, which Dr. Krop concluded resulted from

emotional, family, and environmental issues.

      Dr. Krop conducted a Minnesota Multiphasic Personality Inventory

(MMPI), the results of which were invalid because of inconsistent answers. Dr.

Krop testified that there are several reasons for MMPI test results to be invalid,

including that the person taking the test is in distress. Dr. Krop did not believe that

Fletcher was malingering because other tests in the neuropsychological battery

resulted in normal or average results.

      Dr. Krop diagnosed Fletcher with polysubstance dependence, which he

determined had been ongoing since Fletcher was eleven years old, the age that

Fletcher asserted he began drinking and using marijuana. Since then, Fletcher has

used other drugs, including methamphetamines, prescription drugs, powder

cocaine, crack cocaine, acid, and mushrooms. Dr. Krop also diagnosed Fletcher


                                         - 16 -
with chronic insomnia, chronic depressive disorder, and antisocial personality

disorder. Dr. Krop noted that Fletcher had been diagnosed in the past with post-

traumatic stress disorder (PTSD), but no longer displayed any symptoms of the

disorder. Although Fletcher’s records reflected a diagnosis of bipolar disorder, Dr.

Krop did not observe any symptoms of the disorder, and testified that the reference

could have been a misdiagnosis.

      Dr. Krop believed Fletcher abused drugs and alcohol to self-medicate for

depression. He testified that Fletcher suffered from both situational depression

from his incarceration and a lifetime of depression due in part to his family

environment. Additionally, Fletcher’s mother died of brain cancer when Fletcher

was eighteen years old. The last six months of her life were very difficult, and

Fletcher was incarcerated at the time of her funeral. Although he was allowed a

private viewing, he was not permitted to attend the funeral. Further, Dr. Krop

testified that Fletcher had a history of self-harm and cut himself when he was

fifteen years old.

      Dr. Krop additionally testified that Fletcher was raised in an extremely

dysfunctional family environment, which included physical abuse, emotional

abuse, domestic violence, and a tumultuous relationship between his parents. Both

parents were unfaithful and would use Fletcher as an intermediary. Fletcher felt

abandoned by his mother after his parents separated. Fletcher described to Dr.


                                        - 17 -
Krop physical abuse by his father, which included being struck with a belt, being

instructed to make a paddle that the father would then use to strike him, being

struck with his father’s fist on one occasion, being choked on one occasion, and

being threatened with a gun on one occasion.

      Fletcher’s aunt described to Dr. Krop severe domestic violence between

Fletcher’s parents, in which law enforcement was called. There was also a

domestic violence incident between Fletcher’s father and a subsequent girlfriend.

      Dr. Krop testified that Fletcher resented Googe. Fletcher explained to Dr.

Krop that his resentment was due to friction that arose between his grandfather and

Googe because his grandfather continued to support Fletcher, despite the repeated

instances of trouble.

      The defense also presented the testimony of a mental health specialist who

had counseled Fletcher during his incarceration at the Suwannee Correctional

Institution. She testified that inmates were designated as level one, two, or three

according to the amount of mental-health treatment they would receive, with level

one being no treatment. Fletcher was assigned a level three, was prescribed

psychotropic medications, and was diagnosed with depression.

      In rebuttal, the State presented the testimony of Dr. Gregory Prichard, a

licensed psychologist. Dr. Prichard testified that he found no evidence of

neurological issues. He diagnosed Fletcher with antisocial personality disorder,


                                        - 18 -
polysubstance dependence, and depressive disorder not otherwise specified. He

testified that Fletcher had been treated for depression during prior incarcerations

and responded well to antidepressants. However, when released from

incarceration, Fletcher returned to the use of drugs.

      The jury recommended a death sentence for the murder of Helen Googe by a

vote of eight to four. During the Spencer3 hearing, the State presented the victim

impact statements of Googe’s brother and nephew. The defense asked the trial

court to review the presentence investigation report and to consider the mitigating

circumstances contained in it, including Fletcher’s history of drug and alcohol

abuse and his dysfunctional family. Fletcher then read a statement he had

prepared, in which he apologized to his and Googe’s families and detailed his

struggles through childhood and adolescence.

      The trial court found the evidence established that Fletcher, not Brown,

killed Googe. The trial court considered that Fletcher admitted he was the

architect of the criminal episode; stole the jack and crank shaft; knew Googe, while

Brown did not; had been to Googe’s home, while Brown had not; knew about the

firewood door and the safe, which Brown did not; knew Googe’s financial status,

while Brown did not; hated Googe, while Brown did not; and took the keys to




      3. Spencer v. State, 615 So. 2d 688 (Fla. 1993).

                                        - 19 -
Googe’s car. Additionally, Fletcher had scratches on his arms, while Brown did

not, and Fletcher’s DNA was under Googe’s nails, while Brown’s was not.

      The trial court found that the State had proven beyond a reasonable doubt

the existence of three statutory aggravating circumstances: (1) the murder was

committed by a person previously convicted of a felony and under a sentence of

imprisonment (great weight); (2) the murder was committed while Fletcher was

engaged, or was an accomplice, in the commission of a robbery (great weight),

merged with the aggravating circumstance that the murder was committed for

financial gain (no added weight); and (3) the murder was especially heinous,

atrocious, or cruel (HAC) (great weight).

      The trial court found one statutory mitigating circumstance—Fletcher’s age

of twenty-five at the time of the crime (minimal weight). The trial court

additionally found the following nonstatutory mitigating circumstances: (1)

Fletcher was physically abused by his alcoholic father in the past (little weight); (2)

Fletcher suffered from chronic addiction to drugs in the past (moderate weight); (3)

Fletcher has been treated for and suffers from depression (little weight); (4)

Fletcher has been treated for PTSD in the past (slight weight); (5) as a child,

Fletcher witnessed his mother being physically abused by his father (some weight);

(6) Fletcher has attempted suicide (little weight); (7) Fletcher responded well to

counseling while at the Suwannee Correctional Institute (little weight); (8) Fletcher


                                        - 20 -
reported that he was awake all night before the escape and consumed

methamphetamines (very little weight); (9) Fletcher obtained his GED while

incarcerated (some weight); (10) Fletcher comes from a dysfunctional family

(some weight); (11) Fletcher’s mother died when he was eighteen, and he had a

close relationship with her (little weight); (12) Fletcher has artistic ability (slight

weight); (13) Fletcher expressed remorse (some weight); (14) Fletcher displayed

good behavior during the trial and all subsequent court proceedings (some weight);

(15) Fletcher cooperated with police after his arrest by providing them with a

lengthy videotaped statement (moderate weight); and (16) Brown, Fletcher’s

accomplice, pled guilty to the same offenses and received a life sentence (great

weight). The trial court found the nonstatutory mitigating circumstance that

Fletcher had been treated for bipolar disorder had not been established.

      The trial court specifically found that

      [d]espite the existence of a number of mitigating circumstances and
      the weight assigned to each by this Court, the nature and quality of
      those factors, including the disparate sentences, pale in comparison to
      the strength of the aggravating circumstances established in this case.
      The Court now finds that the aggravating circumstances far outweigh
      the mitigating circumstances. The fact that the homicide was
      committed while the Defendant had previously been convicted of a
      felony and was under a sentence of imprisonment, the fact that the
      murder was committed for pecuniary gain during the course of a
      robbery, and the heinous, atrocious and cruel manner in which the
      murder was committed, greatly outweighs the statutory and non-
      statutory mitigating circumstances established by the record.




                                          - 21 -
Accordingly, the trial court followed the jury’s recommendation and sentenced

Fletcher to death.

      This direct appeal followed.

                                     ANALYSIS

                             Consolidation of Offenses

      Fletcher was charged by indictment with one count of escape, two counts of

grand theft of a motor vehicle, one count of first-degree murder, and one count of

home invasion robbery. Fletcher was additionally charged in two separate

informations with two counts of burglary of a structure or conveyance (i.e., the

first two motor vehicles that Fletcher attempted to steal). The State moved to

consolidate both burglary offenses with the crimes charged in the indictment, and

the trial court granted the motion. Fletcher later moved to sever the escape charge

and one of the grand theft charges because (1) they were temporally and physically

separate from the other counts, and (2) a separate trial for each was necessary for a

fair determination of Fletcher’s guilt or innocence. Fletcher subsequently filed a

supplemental motion to sever the motor vehicle burglary charges.

      The trial court denied the motions to sever on the basis that the charges were

all part of the same criminal episode and severance was not necessary for a fair

determination of Fletcher’s guilt or innocence. The trial court noted that all of the

crimes occurred within approximately ten miles of one another and on the same


                                        - 22 -
morning. Additionally, the trial court found that each crime was relevant to the

others because they were all committed to evade re-arrest.

      A trial court’s decision on consolidation and severance is reviewed for an

abuse of discretion. Crossley v. State, 596 So. 2d 447, 450 (Fla. 1992). Two or

more offenses may be charged together if they are based on the same act or

transaction, or on two or more connected acts or transactions. Fla. R. Crim. P.

3.150(a). Additionally, two or more indictments or informations that charge

related offenses shall be consolidated for trial if a timely motion is filed by either

party. Fla. R. Crim. P. 3.151(b).

      There must be a meaningful relationship between or among charges before

they can be tried together. Lugo v. State, 845 So. 2d 74, 93 (Fla. 2003). In other

words, the crimes must be linked in some significant way. Id. Whether acts or

transactions are connected is considered in an episodic sense. Fotopoulos v. State,

608 So. 2d 784, 789 (Fla. 1992). Courts may consider whether the acts or

transactions are temporally or geographically associated, the nature of the crimes,

and the manner in which they are committed. Id. at 789-90.

      When a defendant engages in a crime spree uninterrupted by any significant

period of respite between the individual offenses, the crimes are considered to be

connected and a single uninterrupted episode. See Ellis v. State, 622 So. 2d 991,

999 (Fla. 1993). Additionally, even where there is a significant lapse of time, if


                                         - 23 -
there is a causal link—one crime is used to induce the other—then consolidation is

appropriate. See Ellis, 622 So. 2d at 999.

      However, a defendant is entitled to severance if severance is necessary to

achieve a fair determination of guilt or innocence. Fotopoulos, 608 So. 2d at 790.

Interests in practicality, efficiency, expense, convenience, and judicial economy do

not outweigh a defendant’s right to a fair determination of guilt or innocence.

Wright v. State, 586 So. 2d 1024, 1029-30 (Fla. 1991).

      We conclude that the crimes in this case were properly tried together. On

the morning of April 15, Fletcher executed a plan to escape, with the intent to

travel to Googe’s house. His goal was to acquire funds to avoid re-arrest. Because

Googe lived approximately ten miles away from the jail, Fletcher sought transport,

which resulted in failed attempts to steal two vehicles and the successful theft of a

third. He used the third vehicle to travel to Googe’s house, where he

surreptitiously entered the home and, after a struggle, eventually strangled her.

After the murder, Fletcher stole her vehicle in a continued effort to avoid re-arrest.

Each of the events of that morning demonstrates a resolute effort to effectuate the

goal of escaping and avoiding re-arrest. The crimes were causally connected, and

each crime committed subsequent to the escape cannot be fully understood without

this context. These events were all part of a single and uninterrupted criminal

spree, and occurred within a close temporal and geographic proximity.


                                        - 24 -
Accordingly, the crimes have a meaningful relationship, are linked in a significant

way, and were properly consolidated.

        In this case, Fletcher has not established that severance was required in order

to ensure “the fair determination of guilt or innocence.” Fotopoulos, 608 So. 2d at

790. Cf. State v. Vazquez, 419 So. 2d 1088, 1090 (Fla. 1982) (holding that

severance was necessary because even though the three crimes were committed

during the same incident and were all admissible, the evidence needed to prove one

of the counts would prejudice the defense to the other counts, and thus could

“deprive [the defendant] of the presumption of innocence”); McCray v. State, 416
So. 2d 804, 806-07 (Fla. 1982) (emphasizing that the critical element in

determining a motion to sever is examining whether a defendant’s right to a fair

determination of guilt or innocence is compromised). Although some prejudice

exists during any trial in which multiple offenses are tried together, this “garden

variety” prejudice is not sufficient to justify severance. Lugo, 845 So. 2d at 96

n.39.

        Accordingly, we deny relief on this claim.

                                 Motion to Suppress

        Prior to the post-arrest interrogation, the following exchange occurred

between Fletcher and the deputies who escorted him into the interrogation room:

        FLETCHER: Will you do me a favor and loosen the (inaudible)
        around the shackle?

                                         - 25 -
      UNIDENTIFIED MALE DEPUTY: What’s that?

      FLETCHER: Will you loosen the shackle a little bit, please?

      UNIDENTIFIED MALE DEPUTY: Have a seat.

      UNIDENTIFIED FEMALE DEPUTY: No. No.

      FLETCHER: No? It’s too tight. I don’t want to talk to nobody then.

      UNIDENTIFIED FEMALE DEPUTY: Sit down. (Inaudible) waist
      chains first and then we can do the shackles.

Shortly after this exchange, the detective who interrogated Fletcher and an

investigator from the State Attorney’s Office entered the room, and the deputies

left. The detective read the Miranda4 rights to Fletcher, and asked Fletcher if he

understood those rights. Fletcher responded affirmatively. The detective then

inquired whether, with those rights in mind, Fletcher was willing to speak with the

detective and the investigator. Again, Fletcher responded affirmatively, and he

signed a waiver.

      Before trial, Fletcher filed a motion to suppress his post-arrest statement on

the basis that he invoked his right to remain silent during the exchange with the

deputies. The trial court denied the motion and noted in its order that Fletcher’s

statement “I don’t want to talk to nobody then” was not given in response to a

question or during the interrogation; that the interrogating detective was not in the


      4. Miranda v. Arizona, 384 U.S. 436 (1966).

                                        - 26 -
room at the time of the statement; and that the deputies to whom the statement was

directed left the room before the interrogation commenced. The trial court found

that the statement was conditional on the deputies loosening the shackle. The trial

court also found that Fletcher made a voluntary, knowing, and intelligent waiver of

his Miranda rights.

      A trial court’s ruling on a motion to suppress is clothed with a presumption

of correctness. Murray v. State, 692 So. 2d 157, 159 (Fla. 1997). A reviewing

court must interpret the evidence, reasonable inferences, and deductions in the

manner most favorable to sustaining the trial court’s ruling. Id. Mixed questions

of law and fact are reviewed de novo. Connor v. State, 803 So. 2d 598, 605 (Fla.

2001).

      We hold that the statement by Fletcher, “I don’t want to talk to nobody

then,” was neither an equivocal nor an unequivocal invocation of his right to

remain silent. The purpose of the statement was to persuade the guards to loosen

the shackles. No questioning, discussion, or even casual conversation occurred

prior to this statement. Fletcher was simply being secured in the interrogation

room, and during this process he made a conditional statement to bargain with the

deputies to have his shackles loosened.

      Fletcher’s reliance on Traylor v. State, 596 So. 2d 957 (Fla. 1992), is

misplaced. In Traylor, we commented that an interrogation must cease if the


                                          - 27 -
defendant indicates “in any manner” that he or she does not wish to be

interrogated. Id. at 966. However, the use of the phrase “in any manner” by this

Court was to convey only that no magic words are necessary to invoke the right to

remain silent. See State v. Owen, 696 So. 2d 715, 719 (Fla. 1997); Traylor, 596
So. 2d at 966. There is no discussion in Traylor with respect to what qualifies as

an equivocal or unequivocal invocation of the right to remain silent. Traylor

simply acknowledges that when a defendant has made an invocation, all

interrogation must cease. 596 So. 2d at 966. Thus, Traylor does not provide any

guidance with respect to whether the statement by Fletcher was an invocation of

the right to remain silent.

      Moreover, even if we were to conclude that the statement was an equivocal

invocation of the right to remain silent, any uncertainty as to whether Fletcher

sought to invoke this right was clarified by the subsequent reading of the Miranda

warnings prior to the interrogation.5 This case is similar to Henry v. State, 574 So.
5. One basis relied on by the trial court when it denied the motion to
suppress was that the alleged invocation was equivocal and did not need to be
clarified. We note that when a defendant who has not yet waived the right to
remain silent makes an ambiguous statement with regard to the right, the police
must clarify whether the ambiguous statement was an invocation of that right. See
Cuervo v. State, 967 So. 2d 155, 162 (Fla. 2007); see also Miles v. State, 60 So. 3d
447, 452 (Fla. 1st DCA 2011) (“Even if the statement could be construed as an
equivocal request to remain silent, because [the defendant] had not yet waived his
Miranda rights, the detectives were required to clarify his intent before proceeding
further with the interrogation.”). However, because this was not the only basis for

                                        - 28 -
2d 66, 68-69 (Fla. 1991), in which the defendant stated to one officer while the

second officer was outside the room, “I’m not saying nothing to you. Besides, you

ain’t read me nothing yet.” When the second officer entered the room, he read the

defendant the Miranda rights. Id. at 68. The first officer never informed the

second officer of the defendant’s statement. Id. This Court held that the statement

was not an equivocal request to remain silent, and even if it had been, the second

officer effectively, if unintentionally, clarified the defendant’s intent when he read

the Miranda rights. Id. at 70.

      Similarly, even if we were to conclude that Fletcher made an equivocal

statement as to his right to remain silent, the subsequent reading of the Miranda

rights clarified his intent. Accordingly, we hold that the trial court properly denied

the motion to suppress and deny relief on this claim.

                                 Opening Statements

      During opening statements, defense counsel admitted that Fletcher

committed six of the seven crimes with which he was charged. Defense counsel

stated:

              As you know, there are seven charges against Timothy Fletcher,
      six of which we are not going to seriously dispute.
              Timothy Fletcher, in the early morning hours of April the 15th
      of 2009, was housed in the same cell as Doni Ray Brown, in the same
      cell at the Putnam County Jail.

the trial court’s denial of the motion to suppress, we hold that the denial was
nonetheless proper for the alternate reasons stated above.

                                        - 29 -
             And the two of them, in the early morning hours, did break out
      of that cell . . . .
             ....
             After they left the jail, . . . there’s a series of places, three in a
      row, where Doni Ray Brown and Timothy Fletcher, acting together,
      went to those places and first attempted to take a couple of vehicles
      in—a couple of a series in the early morning hours of the 15th and
      then, eventually, did take a truck that belonged to Mr. Louis and take
      that truck and went over to Helen Googe’s residence.
             The evidence will show that Helen Googe’s residence was, in
      fact, entered by both Timothy Fletcher and Doni Ray Brown.
             ....
             There’s reasonable doubt, we’re going to ask you, on the first-
      degree-murder charge, which was one of the seven charges against
      Mr. Fletcher, to render a verdict of not guilty because it’s our
      contention that the State will never be able to prove beyond a
      reasonable doubt the first-degree-murder charge.
             As I say, I say this with a focus that the other charges, the theft
      of Mrs. Googe’s car, the attempted burglary of two other vehicles, the
      theft of Mr. Louis’ vehicle, those really are not going to be in dispute,
      the escape from the Putnam County Jail.
             The State does have to prove those. They brought them—
      brought forth in the trial. They still have to prove those charges, but
      many of the witnesses regarding those events and those allegations
      will not be seriously or lengthily examined or questioned about those
      events.

After the first witness had testified, the trial court asked Fletcher the following

questions:

      COURT: Mr. Fletcher, during opening statements, your attorney,
      although not necessarily conceding guilt on the other counts other
      than first-degree murder, did indicate there would not be really
      contesting the other counts. Have you had a discussion with Mr.
      Wood about the strategy in defending you in this case?

      FLETCHER: Yes, ma’am.




                                         - 30 -
      COURT: And do you agree with the strategy that—that he’s
      proceeding with?

      FLETCHER: Yes, ma’am.

      COURT: All right. So you agree with the strategy in the opening
      statement?

      FLETCHER: Yes, ma’am.

Fletcher claims that the admissions by counsel during opening statements rendered

the trial fundamentally unfair, resulted in his guilty verdicts, and conceded two of

the three aggravating circumstances. He further claims that the colloquy was

insufficient to cure the resulting prejudice because the court did not plainly inform

him that counsel conceded guilt on all but one count, and did not address the

implications of such concessions on the penalty phase.

      This issue presents a claim of ineffective assistance of trial counsel. Such

claims are rarely cognizable on direct appeal, and will be considered only when (1)

the ineffectiveness is apparent on the face of the record, and (2) it would be a waste

of judicial resources to require the trial court to address the issue in postconviction

proceedings. See Robards v. State, 112 So. 3d 1256, 1266 (Fla. 2013).

      We have held that admission of participation in noncapital crimes while

contesting a capital charge can be a legitimate tactical decision. See Kormondy v.

State, 983 So. 2d 418, 431 (Fla. 2007). As a result, such a tactic does not

demonstrate ineffectiveness on the face of the record. Moreover, Fletcher


                                         - 31 -
informed the trial court that he discussed the strategy with his counsel and agreed

to it. Whether such a discussion occurred between Fletcher and his counsel, and

the contents of such a discussion, could be discovered only through an evidentiary

hearing. Therefore, we decline to consider this claim on direct appeal.

                     References to Past Crimes and Sentence

      Fletcher next alleges that he was unduly prejudiced and denied a fair trial

based on two6 references that were made to his incarceration at the time of the

escape. In the first comment, the officer who transported Fletcher in the vehicle

from which Fletcher acquired the jack and jack handle stated, “I believe Mr.

Fletcher told me that he had been sentenced for—.” Defense counsel stopped the

testimony with an objection and moved for a mistrial. The trial court denied the

motion and offered to provide a curative instruction, which the defense declined.

      The second comment that Fletcher contends was unduly prejudicial was a

statement made by Fletcher himself during his post-arrest statement, a recording of

which was played for the jury. Prior to trial, the trial court had granted the



        6. Fletcher references a third statement by an officer that Fletcher had been
housed in the felony area at the time of his escape. However, no argument or
elaboration is made with respect to this comment, and it appears to have been
inserted to bolster the claim with respect to the first challenged comment. To the
extent that Fletcher asserts this third comment denied him a fair trial, we conclude
that it was insufficiently pled. See Heath v. State, 3 So. 3d 1017, 1029 n.8 (Fla.
2009) (“Vague and conclusory allegations on appeal are insufficient to warrant
relief.”).

                                        - 32 -
defense’s request for several redactions. Before the video was played, the State

redacted portions of the recording and provided the recording to the defense to

verify that all redactions were made. However, the following statement had not

been redacted from the recording or the transcripts provided to the jury to read

while the recording was played:

      INVESTIGATOR: When did you start planning [the escape]?
      Obviously, before April 2nd because you took the jack.

      FLETCHER: No. I didn’t really—I didn’t fully plan on escaping
      before that, but I had talked about it. And I had just got sentenced to
      the ten years. My grandma just died, my—my real grandma, my
      grandpa’s first wife—

      INVESTIGATOR: Right.

      FLETCHER: —just died in December. And I don’t know. I just—
      ten years is a long-ass time. I thought it was before, but—

      DEFENSE COUNSEL: Judge, I need to take something out of the—

      COURT: All right.

(Emphasis supplied.) The defense again moved for a mistrial. The trial court

reserved ruling on the motion and collected the transcripts. Defense counsel

declined the trial court’s offer for a curative instruction. The trial court later

denied Fletcher’s renewed motion for mistrial.

      The statements Fletcher challenges were the subject of a motion in limine

that was granted by the trial court, and no references to Fletcher’s sentence should

have been heard by the jury. The State has a duty to prepare its witnesses so as to

                                         - 33 -
avoid any violation of a court order. Each witness presented by the State should

have been clearly instructed not to testify with respect to the sentence. These

unpermitted disclosures could have been avoidable with adequate preparation.

      However, a motion for mistrial is to be granted only when an error is so

prejudicial as to vitiate the entire trial. See Silvia v. State, 60 So. 3d 959, 976 (Fla.

2011). The ruling on such a motion is reviewed for abuse of discretion. Id.

Although evidence with regard to the underlying crime that resulted in the

incarceration leading to the escape should not have been heard by the jury, the

standard for a motion for mistrial is high, and we conclude that the remarks in this

case were not so prejudicial as to vitiate the entire trial.

      Remarks that relate to a defendant’s prior imprisonment are to be evaluated

in the context of the surrounding circumstances and do not always require reversal.

See Cox v. State, 819 So. 2d 705, 713-14 (Fla. 2002); see also Ferguson v. State,

417 So. 2d 639, 642 (Fla. 1982); Nodel v. State, 579 So. 2d 768, 768 (Fla. 3d DCA

1991). A comment that is brief, isolated, and inadvertent may not warrant a

mistrial. See Ruger v. State, 941 So. 2d 1182, 1185 (Fla. 4th DCA 2006).

      Here, the statement by the officer that Fletcher had been sentenced was brief

and did not reveal the nature of the conviction or the severity of the sentence. The

statement informed the jury only that Fletcher was incarcerated pursuant to a

conviction. Any prejudice resulting from this statement could have been cured by


                                          - 34 -
an instruction, but defense counsel decided that no further attention should be

drawn to the statement and declined such an instruction. Furthermore, during trial,

Fletcher stipulated that he was in lawful custody prior to the escape, and therefore

the jury could not have been surprised that he was incarcerated. Thus, we

conclude that this brief statement by the officer did not vitiate the entire trial.

      With respect to the unredacted statement by Fletcher, the trial court stated,

“[d]espite the fact that it was in violation of my ruling on the motion in limine, it

was just a blip.” The unredacted statement was brief in comparison to the lengthy

transcript and video statement, which was over two and a half hours long. Neither

the trial court nor defense counsel brought the jury’s attention to the statements

regarding the length of Fletcher’s sentence.

      Accordingly, we conclude that these brief and fleeting statements were not

so prejudicial as to vitiate the entire trial and deny this claim.

                          Guilt-Phase Closing Statements

                                  Post-Arrest Silence

      During his post-arrest statement, after he was informed that the police had

swabbed Googe’s nails for DNA evidence, Fletcher stated, “I really don’t even

want to tell you everything that happened, to be honest with you.” During the

closing statements, the prosecutor referenced this statement:

             When you—when he was—when the defendant was confronted
      with the possibility that he left DNA behind, all of a sudden, he went

                                          - 35 -
       from I didn’t touch her, I wasn’t involved in her strangulation, I went
       into the other room, I didn’t see anything, you know, until it was over,
       Doni Brown came to me and he said, oh, she had a heart attack.
              He went from that story to, oh, oh, I kind of lied to you. And
       I—at first, he said I don’t really want to talk about it.

(Emphasis supplied.) Fletcher contends that this was an improper comment on his

post-arrest silence. No objection was made to this statement during trial.

Therefore, this claim is reviewed for fundamental error. Mosley v. State, 46 So. 3d
510, 519 (Fla. 2009). Error is fundamental when it reaches down into the validity

of the trial such that a guilty verdict could not have been obtained in the absence of

the error. Id.

       Although comments on post-Miranda silence are generally prohibited, see

Doyle v. Ohio, 426 U.S. 610, 619 (1976), this Court has held that no such

prohibition exists where a defendant does not invoke his Fifth Amendment

privilege against self-incrimination and refuses to answer “one question out of

many.” Downs v. Moore, 801 So. 2d 906, 911 (Fla. 2001); Valle v. State, 474 So.
2d 796, 801 (Fla. 1985), vacated on other grounds, 476 U.S. 1102 (1986). Here,

Fletcher not only waived his right against self-incrimination by engaging in a

lengthy interview with police, but also continued to talk to the officers even after

he made this statement as a direct part of that lengthy interview, which was played

for the jury.




                                        - 36 -
      Accordingly, we hold that the prosecutor did not improperly comment on

any post-arrest silence. However, even if there was error, it was not fundamental.

We therefore deny relief on this claim.

                                Sending a Message

      During closing arguments, the prosecutor stated:

            And I ask you, ladies and gentlemen, send the message to this
      defendant that his behavior is not acceptable.
            Send the message to him and tell him, it’s not okay to kill
      people.
            You send that message and you find him guilty as charged.

(Emphasis supplied.) Fletcher contends that these comments by the prosecutor

constitute an improper attempt to bypass the prohibition against asking jurors to

send a message to the community through their verdict. We agree.

      We have clearly stated that prosecutors may not ask the jury to send a

message through its verdict. See, e.g., Campbell v. State, 679 So. 2d 720, 724 (Fla.

1996); Bertolotti v. State, 476 So. 2d 130, 133 (Fla. 1985). Prosecutors are not

permitted to make statements that inject fear and emotion into jury deliberations.

See Urbin v. State, 714 So. 2d 411, 419 (Fla. 1998).

      The substitution of Fletcher in lieu of the community as the recipient of the

message does not take this statement outside of the prohibition. In Urbin, the

Court addressed a statement similar to the one made by the prosecutor here. 714
So. 2d at 419-421. The prosecutor in Urbin commented during closing statements,


                                          - 37 -
“Now this defendant wants a life sentence for robbing somebody and murdering

them. What kind of message would that send—what kind of message would a life

recommendation send to this defendant?” Id. at 421. This Court held that the

statement was improper even though the prosecutor urged the jury to send a

message to the defendant and not the community. Id. We reiterate that such

statements are improper and prohibited. As we have previously explained, the

prosecutor has a duty to seek justice—not merely “win” a death recommendation.

See, e.g., Delhall v. State, 95 So. 3d 134, 170 (Fla. 2012); Urbin, 714 So. 2d at

422; Bertolotti, 476 So. 2d at 133.

      No objection was made to the improper comment, and therefore we review

this claim for fundamental error. An error is not fundamental unless improper

comments are so prejudicial that they tainted the jury’s verdict. See Mendoza v.

State, 964 So. 2d 121, 133 (Fla. 2007). The phrase “send a message” was iterated

only three times during the closing statements, all at roughly the same time. The

prosecutor did not use this as a theme, and these were the only improper comments

made during the closing statements. Further, the evidence against Fletcher,

including his post-arrest statement and the DNA evidence, is overwhelming. As a

result, we conclude that these improper statements did not taint the jury’s verdict,

and we deny relief on this claim.

                            Nonstatutory Aggravation


                                        - 38 -
      During the penalty phase, Fletcher presented mental health mitigation

evidence through the testimony of Dr. Krop, a psychologist. In rebuttal, the State

presented the testimony of Dr. Prichard, another psychologist. Both doctors

diagnosed Fletcher with antisocial personality disorder. The subclaims in this

issue relate to their testimony.

                                   Future Dangerousness

      Dr. Prichard testified that forensic psychologists employ a psychopathy

checklist to determine whether a person is a psychopath, which he stated is

important to determine treatment recommendations. He testified that:

             A psychopath is basically a criminal variant that has a number
      of personality and behavioral characteristics that make them fairly
      unique, even among criminal people, even among people with a
      criminal personality.
             It’s kind of the turbocharged antisocial personality disordered
      individual.[7]

Dr. Prichard explained how the test is scored and that a score of thirty or higher out

of forty meant that the person was psychopathic, or had “a lot of the behavioral and

personality characteristics on the psychopathy checklist that connote that the

person is psychopathic.” He testified that he conducted such a test on Fletcher, and

began to testify as to Fletcher’s score on the test, but defense counsel objected.



      7. Dr. Krop had previously explained that the psychopathy checklist is
highly correlated with antisocial personality disorder and that many of the traits
overlap.

                                          - 39 -
The trial court ruled that the results were relevant only to future dangerousness and

were not admissible. Further, the trial court stated that the only rebuttal testimony

that was relevant to the psychopathy checklist was whether each doctor determined

the test to be relevant.

       Fletcher asserts that this testimony, and testimony that antisocial personality

disorder is a chronic disorder, constituted evidence of future dangerousness, which

is improper nonstatutory aggravation. Assertions of future dangerousness may not

be used by prosecutors as a basis for the death sentence. See Delhall, 95 So. 3d at

168.

       We hold that these statements did not constitute improper nonstatutory

aggravation. The only direct reference to future dangerousness during the penalty

phase was the unchallenged testimony of Dr. Krop that psychopathic traits are used

to perform risk assessments for sexual offenders. Dr. Prichard did not testify that

Fletcher was a psychopath or that psychopaths posed a future threat. Rather, he

testified that the psychopathy checklist tested for psychopathic traits. Additionally,

he did not testify as to what psychopathic traits Fletcher exhibited, only that he

performed the test on Fletcher. Such references in and of themselves do not

improperly interject future dangerousness into the proceedings, and therefore this

testimony is not evidence of a nonstatutory aggravating factor. Accordingly, we

deny relief on this claim.


                                        - 40 -
                                Prior Criminal Record

      To explain how Dr. Prichard determined that Fletcher had one criteria of

antisocial personality disorder—that the individual fails to conform to social norms

with respect to lawful behaviors—Dr. Prichard testified:

             For Mr. Fletcher, we have his—he began criminal offending at
      approximately the age of 13 or 14.
             He began stealing cars. He indicated in my interview with him
      that he had ten juvenile arrests.
             He had at least ten school suspensions before he was expelled
      during the ninth-grade year.
             So a lot of criminal misbehavior and general misbehavior in the
      school environment and outside the school environment.
             He was first sent to prison as a youthful offender. That was for
      crimes in 2000. He’s—

At that point, defense counsel objected, the jury was excused, and the remainder of

Dr. Prichard’s testimony with regard to the criteria for antisocial personality

disorder was proffered. The trial court ruled that Dr. Prichard could testify with

respect to past crimes to the extent necessary to explain the criteria, but the

explanation could not be a detailed list of what crimes Fletcher committed and

when. When Dr. Prichard resumed his testimony before the jury, he simply stated

what this criteria was and did not discuss why or how Fletcher met it.

      Fletcher contends that Dr. Prichard’s references to his criminal history and

the use of the term “psychopath” constituted nonstatutory aggravation. However,

we conclude that this testimony fell within permissible rebuttal. Prior to Dr.

Prichard’s testimony, Dr. Krop testified during direct examination that he

                                         - 41 -
diagnosed Fletcher as having antisocial personality disorder, a “characterological

or personality deficit, which we see in individuals who get into trouble at a

relatively young age.” Additionally, Dr. Krop testified during direct examination

that to be diagnosed with antisocial personality disorder, an individual must exhibit

traits of a conduct disorder as a juvenile. Dr. Krop explained that Fletcher “got

into trouble at school. He’s had suspensions in school. He’s had behavioral

outbursts in school. He started getting into the criminal system in his adolescent

years. So I would say maybe goes back to [the age of] 11 or 12 . . . .” Further,

during cross-examination, Dr. Krop testified that Fletcher “had a number of arrests,

dating back to when he was a juvenile, including mostly grand theft, burglary or

breaking-and-entering types of charges. As a juvenile, those were pretty much the

preponderance of the charges for what he was arrested and, similarly, as an adult.”

      Because Fletcher presented evidence that he was diagnosed with antisocial

personality disorder, had been suspended from school, and had a juvenile record,

he opened the door to Dr. Prichard’s testimony. Dr. Krop had already made the

jury aware of Fletcher’s long criminal history. Moreover, the use of the word

“psychopath” during Dr. Prichard’s testimony did not constitute evidence or

argument of nonstatutory aggravation. Contrary to Fletcher’s assertions, Dr.

Prichard never labelled Fletcher as a psychopath in front of the jury. Although he

used the words psychopath and psychopathic, he did so in explanation of the


                                        - 42 -
psychopathy checklist. As explained above, the simple use of such words is

insufficient to establish error.

      Accordingly, we deny relief on this claim.

                                   Lack of Remorse

      On the other hand, the trial court impermissibly allowed the State to question

its expert, Dr. Prichard, as to lack of remorse. Dr. Prichard testified that one of the

criteria for antisocial personality disorder is lack of remorse:

      DR. PRICHARD: And the seventh [criteria] is lack of remorse as—

      DEFENSE COUNSEL: Objection, your honor.

      COURT: Well, that’s—he can—overruled.

      DR. PRICHARD: Lack of remorse as indicated by being indifferent
      to or rationalizing having hurt, mistreated or stolen from another.

      PROSECUTOR: Okay. And you felt that all seven of these applied
      in the defendant’s case following your evaluation of him and the items
      you reviewed?

      DR. PRICHARD: Yes.

      PROSECUTOR: With regard to the last criteria, criteria number
      seven, when you’re talking about rationalizing having hurt or
      mistreated another, rationalizing that behavior—

      DR. PRICHARD: Correct.

      PROSECUTOR: —what evidence did you see of that during your
      evaluation of the defendant and your review of the materials that you
      were provided?




                                         - 43 -
As examples of rationalization, Dr. Prichard referenced two events: (1) Fletcher’s

explanation that he stole a four-wheeler because the keys had been left in it, and

(2) Fletcher called Googe “ignorant” for fighting over $37 and the PIN for her

credit card and stated she would not have been hurt had she cooperated.

      Fletcher asserts that this testimony constituted nonstatutory aggravation in

the form of an impermissible lack of remorse argument. We agree.

      It is axiomatic that the State may not assert lack of remorse as an

aggravating factor. See, e.g., Silvia, 60 So. 3d at 975; Peterson v. State, 2 So. 3d
146, 158 (Fla. 2009). While the State argued to the trial court and before this

Court that lack of remorse is admissible in rebuttal to proposed mitigation based on

Tanzi v. State, 964 So. 2d 106, 115 (Fla. 2007), that case is distinguishable. In

Tanzi, the defendant’s own mental health expert first testified on direct

examination that the defendant suffered from antisocial personality disorder and

that lack of remorse is a symptom of this disorder. Accordingly, based on the

testimony from the defendant elicited from his own expert, the defendant opened

the door to such testimony. More importantly, in Tanzi, we stressed that there was

no error because the trial court instructed the jury not to consider lack of remorse

and the State did not present any testimony regarding Tanzi’s lack of remorse for

the murdered victim.




                                        - 44 -
       Here, Fletcher did not open the door to lack of remorse evidence by calling

an expert who testified generally that Fletcher suffered from antisocial personality

disorder. This Court has repeatedly held that a diagnosis of antisocial personality

disorder does not permit this type of testimony. Specifically, in Atwater v. State,

626 So. 2d 1325, 1328 (Fla. 1993), this Court stated that a trial court “err[s] in

permitting the State on cross-examination to ask [the defense’s expert] whether

persons with antisocial personality showed remorse.” See also Peterson, 2 So. 3d

at 158 (holding that “the State ordinarily may not present evidence or argument

about a defendant’s lack of remorse in the context of discussing a diagnosis of

antisocial personality disorder”). In fact, this Court actually recognized this

holding favorably in Tanzi, but found the situation to be different because the

defendant himself elicited this information.

      Similarly, in Silvia, 60 So. 3d at 975, defense counsel asked the State’s

mental health expert whether there were “other criteria of these antisocial

personality disorders that you observed in [the defendant]?” The expert responded,

“Limited remorse. Not much remorse for what has happened or what has been

done.” Id. (emphasis omitted). While the trial court struck this response from the

record and instructed the jury to disregard this exchange, the trial court denied the

defendant’s motion for mistrial. Id. This Court held that, even under

circumstances involving testimony concerning antisocial personality disorder,


                                         - 45 -
“there is no question that lack of remorse is an improper aggravator” but affirmed

the denial of the motion for mistrial because such mistrial “should only be granted

when an error is so prejudicial as to vitiate the entire trial.” Id. at 976 (quoting

England v. State, 940 So. 2d 389, 401-02 (Fla. 2006)).

      In this case, the trial court erroneously permitted the State to question its

own expert on lack of remorse. However, improper questions regarding lack of

remorse may be harmless error. See Atwater, 626 So. 2d at 1328 (holding that a

question as to whether an individual with antisocial personality disorder shows

remorse was harmless error).

      Here, Dr. Krop, the defense expert, had already testified during cross-

examination without objection that a criteria of antisocial personality disorder was

lack of remorse. Additionally, while the State’s expert, Dr. Prichard, was also

asked about Fletcher’s “lack of remorse,” the prosecutor later characterized the last

criteria of antisocial personality disorder as rationalization and did not emphasize

the phrase “lack of remorse.” Importantly, the prosecutor did not argue a lack of

remorse during closing statements.

      The trial court considered Fletcher’s remorse to be a mitigating factor, and

assigned it some weight. We conclude that, although error, the error was harmless

beyond a reasonable doubt. See State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla.

1986). There was no reasonable possibility that the reference in Dr. Pritchard’s


                                         - 46 -
testimony to lack of remorse contributed to the jury’s sentencing recommendation

or to the judge’s sentence of death. Nevertheless, we caution the State to take

precautions to prevent a reoccurrence of this problem that arises when a defendant

permissibly offers a diagnosis of antisocial personality disorder as a mitigating

circumstance. As we have stated, this type of evidence in itself does not open the

door to the State rebutting the testimony with questions about lack of remorse as a

feature of the disorder. However, because the trial court’s error in permitting this

type of testimony was harmless beyond a reasonable doubt, we deny relief on this

claim.

                          Penalty-Phase Closing Statements

         Fletcher asserts that several remarks made by the prosecutor during the

penalty-phase closing statements entitle him to resentencing. No objections were

made to the allegedly improper statements, and therefore they are reviewed for

fundamental error. Mosley, 46 So. 3d at 519. Further, we note that attorneys are

generally afforded wide latitude while presenting closing statements to the jury.

See Moore v. State, 701 So. 2d 545, 551 (Fla. 1997) (citing Breedlove v. State, 413
So. 2d 1, 8 (Fla. 1982)).

                                    Lack of Remorse

         The prosecutor made the following remarks during his closing statement:

                The question today is what is the appropriate sentence for that
         brutal, senseless and heinous crime.

                                          - 47 -
             What is the appropriate sentence for someone who has the
      capacity to wake up an elderly woman from her sleep, to rob her and
      murder her?
             What is the appropriate sentence for someone who murders
      someone who was essentially his step-grandmother?
             What is the appropriate sentence for someone who, just three
      days after her murder, refers to her with—by terms such as bitch,
      ignorant, dumb-ass?
             What is the appropriate sentence for that person?
             What is the appropriate sentence for someone who, rather than
      recognizing the heinous crime that they have committed, instead
      blames the victim and says—essentially says that it is her fault, that if
      she had not fight—fought them, that she—they would have left her
      alone.
             Is the appropriate sentence for that person life? No.
             The appropriate sentence in this case is death.

(Emphasis supplied.) Fletcher contends that the underlined portion of the above

question constituted a lack of remorse argument.

      However, the prosecutor never asserted during his closing statement that

Fletcher lacked remorse for his crime. The statement includes no references to

remorse or any other term that alludes to remorse. The remark was made at the

beginning of the statement, when the prosecutor had not yet begun to discuss

aggravation or mitigation. The remark simply related to what an appropriate

sentence would be in the context of the facts of the case. Accordingly, we deny

this claim.

                             Nonstatutory Aggravation

      Fletcher next contends that the previous statement regarding what the

appropriate sentence is for a person who committed the acts Fletcher committed

                                        - 48 -
was an improper request for the jury to consider nonstatutory aggravating

circumstances. However, almost immediately following the challenged remarks,

the prosecutor explained that the judge would instruct the jury on how to make a

decision regarding the advisory sentence, and that the jury would weigh

aggravating factors and mitigating factors. Further, the prosecutor later explained

that there were only three aggravating circumstances for the jury to consider.

Accordingly, we deny relief on this claim.

                            Denigration and Conversion

      Fletcher next challenges the following portion of the prosecutor’s closing

statement:

             Number three, the defendant has suffered from a chronic
      addition to drugs in the past. I submit to you a lot of people have drug
      addictions. Most of them do not murder other people.
             Number four, the defendant is depressed. A lot of people are
      depressed, but they don’t go and murder other people.
             ....
             The defendant—number six, the defendant has witnessed his
      mother being physically abused by his father.
             Now there’s a lot of people who come from tough
      circumstances, abusive families, but they, too, most of them, do not go
      and murder other people.
             ....
             You will also hear the mitigation that will be presented to you
      that the defendant has artistic ability.
             A lot of people have artistic ability. You could ask why wasn’t
      he putting it to good use?
             A lot of people have artistic ability, but they don’t murder other
      people.




                                       - 49 -
Fletcher contends that these comments improperly denigrated the mitigation

evidence and converted mitigation into aggravation.8

      As to denigration, although a prosecutor may not improperly denigrate or

attempt to invalidate mitigation evidence by characterizing it as an “excuse,”

“flimsy,” or “phantom,” the prosecutor may comment on the validity of the

mitigation evidence and assert that it should be afforded less weight. Delhall, 95
So. 3d at 167-68. In doing so, the prosecutor may remark on the evidence

produced during trial and rebut the closing statements of the defense, as long as

such comments are a fair representation of what was presented. Id. at 168.

      In Delhall, the prosecutor labelled the mitigation evidence presented as

excuses, and the objections by the defense were overruled. Id. at 167. The

prosecutor in Delhall made several other improper statements, to the point that the

trial judge admonished her. Id. at 170. This Court held that the comments

labelling the mitigation as excuses were improper, and further held that the

numerous improper prosecutorial comments made during penalty-phase closing

statements denied the defendant a fair trial. Id. at 167.




      8. Fletcher also asserts that the comments were irrelevant. However, he
provides no explanation as to why the prosecutor’s discussion of the mitigation
evidence was irrelevant, and therefore we do not address this claim. See Heath, 3
So. 3d at 1029 n.8.

                                        - 50 -
      Similarly, in Brooks v. State, 762 So. 2d 879, 903 (Fla. 2000), the prosecutor

remarked during closing statements:

            I submit to you, don’t do that; follow the law, do your duty.
      Weigh everything all out. When you do, you will see that the
      aggravating circumstances create a powerful case for a
      recommendation of [death]. They are not outweighed by those flimsy,
      I would submit to you, phantom, mitigating circumstances.

This Court held that the comments were improper. Id. at 904. Like in Delhall, the

prosecutor’s statements in Brooks were not intended to persuade the jury that the

proffered mitigation was not mitigating in nature, or should be given only little

weight. Rather, the prosecutor specifically characterized mitigation evidence with

negative terms, and by doing so, sought to demean the mitigation.

      Here, the prosecutor did not contend that the mitigating circumstances

presented were invalid or excuses, and his remarks are not comparable to those

made in Delhall or Brooks. He did not characterize the mitigation evidence in a

negative way. Rather, the statements by the prosecutor addressed the weight that

the jury should assign to these mitigating circumstances.

      Fletcher additionally contends that the prosecutor impermissibly denigrated

the mitigation when he asked the jury to compare the choices of law-abiding

people with the choices of Fletcher. Fletcher relies on Hayward v. State, 24 So. 3d
17, 41 (Fla. 2009), in which the prosecutor commented on the life choices of the

victim, admitted as victim-impact evidence, and then compared the choices made


                                        - 51 -
by the defendant with those of the victim. This Court explained that victim impact

evidence is admissible only to demonstrate the individuality of the person and the

loss to the community. Id. As a result, this Court held that a prosecutor may not

ask the jury to compare the life choices of the victim with the life choices of the

defendant. Id. We reiterated this proscription in Wheeler v. State, 4 So. 3d 599,

611 (Fla. 2009).

      Hayward and Wheeler address the improper juxtaposition of the life of the

victim with that of the defendant through the use of victim impact evidence.

Although a victim impact statement was presented to the jury in this case, the

prosecutor did not ask the jury to compare the life of Googe to the life of Fletcher.

Neither Hayward nor Wheeler stands for the proposition that a prosecutor cannot

make broad statements that other people in the community with the same

background or characteristics as the defendant do not commit murder. Therefore,

we deny relief on this claim.

      Finally, Fletcher asserts that the prosecutor improperly converted mitigating

circumstances into aggravating circumstances by attaching aggravating labels to

mitigation evidence. Fletcher does not elaborate as to how the closing statement

by the prosecutor attached an aggravating label to any mitigating circumstances.

This Court has previously held that a trial court did not abuse its discretion in

overruling an objection to the prosecutor’s statement that the defendant’s loving


                                        - 52 -
family environment appeared mitigating, but was the most aggravating factor of

all. Moore, 701 So. 2d at 551. The remarks by the prosecutor in this case do not

even directly characterize any of the mitigating circumstances as aggravating.

Accordingly, we conclude that this challenge is without merit.

                                 Cumulative Effect

      Fletcher contends that the cumulative effect of the improper statements by

the prosecutor during closing statements amounted to fundamental error. Because

we conclude that none of the remarks made by the prosecutor were improper, we

deny relief on this basis. See Mendoza v. State, 87 So. 3d 644, 657 (Fla. 2011).

                                Sentencing Order

      Fletcher next asserts that he is entitled to a new penalty phase because: (1)

the aggravating circumstance of a contemporaneous conviction is an impermissible

automatic aggravator, and the aggravating circumstance did not warrant great

weight; (2) the aggravating circumstance that Fletcher committed the murder while

under a sentence of imprisonment did not warrant great weight; (3) the trial court

improperly found the HAC aggravating circumstance; (4) the trial court improperly

rejected the mitigating circumstance that Fletcher has been treated for bipolar




                                       - 53 -
disorder;9 and (5) the trial court did not properly assess the mitigating

circumstances, each of which warranted great weight.10

                             Contemporaneous Robbery

      This Court has repeatedly held the claim that a contemporaneous robbery

constitutes automatic aggravation to be without merit, and, accordingly, we deny

this claim. See, e.g., Miller v. State, 926 So. 2d 1243, 1260 (Fla. 2006); see also

Blanco v. State, 706 So. 2d 7, 11 (Fla. 1997).

      Fletcher also asserts that the contemporaneous robbery aggravator should

have been afforded little weight because the prosecution heavily relied on a felony

murder theory, and there was little to no evidence with respect to premeditation.

The weight assigned to an aggravating circumstance is reviewed for abuse of

discretion. Sexton v. State, 775 So. 2d 923, 934 (Fla. 2000). If a reasonable

person could reach the conclusion made by the trial court, then discretion has not

been abused. Huff v. State, 569 So. 2d 1247, 1249 (Fla. 1990).



      9. Fletcher asserts that the trial court made no finding with respect to the
mitigating factor that he suffers from attention deficit disorder, attention deficit
hyperactivity disorder, or a mood disorder. This mitigating factor was not
presented to the trial court, and therefore the trial court’s failure to find this
mitigating circumstance cannot be challenged on appeal. See Lucas v. State, 568
So. 2d 18, 24 (Fla. 1990).

      10. Fletcher also disagrees with the finding by the trial court that he
committed the murder. The sufficiency of the evidence with respect to the murder
conviction is addressed under a separate heading below.

                                        - 54 -
      Fletcher relies on Scott v. State, 66 So. 3d 923, 937 (Fla. 2011), in which

this Court vacated the death sentence as disproportionate due, in part, to the lack of

evidence of premeditation, as well as the presence of minimal aggravation. The

trial court found only two aggravating circumstances—contemporaneous violent

felony and commission during an attempted armed robbery—and assigned both

great weight. Id. at 935. The contemporaneous felony aggravating factor arose

from the fact that the defendant struck an individual with the butt of his gun before

he shot the victim. Id. This Court noted that although the aggravated assault

qualified as a prior violent felony, it involved a relatively limited use of violence,

was charged only on the eve of trial, and was qualitatively different from the

circumstances in other cases in which the death penalty was imposed. Id. at 937.

      Thus, although in Scott the Court determined that the contemporaneous

felony aggravating circumstance did not weigh as heavily in that case, this was due

to the circumstances of the underlying offense. See id. at 937 (“Furthermore, the

prior violent felony aggravator [in Scott] . . . is qualitatively different than in cases

where this Court has affirmed the death penalty when similar aggravators were

considered and the prior violent felony aggravator was based on a

contemporaneous act.” (emphasis omitted)). Nowhere in Scott did this Court

suggest that a contemporaneous felony could never be given great weight as an

aggravating circumstance.


                                          - 55 -
      Accordingly, we hold that the trial court did not abuse its discretion in

affording great weight to the contemporaneous felony aggravating factor.

                              Sentence of Imprisonment

      Fletcher also asserts that the aggravating circumstance that the murder was

committed while he was under a sentence of imprisonment did not warrant great

weight because the crimes for which he was imprisoned were property crimes.

Fletcher relies on Snelgrove v. State, 107 So. 3d 242, 250 (Fla. 2012), in which the

trial court gave little to some weight to the aggravating circumstance that the

defendant was on community control for the felony of tampering with physical

evidence. The defendant contended that this aggravating factor should have been

given even less weight because the offense was non-violent and did not merit a

prison sentence. Id. at 258. Because the trial court gave this factor only little to

some weight based on this very consideration, this Court held that the trial court

did not abuse its discretion. Id.

      Here, the trial court found the State had established beyond a reasonable

doubt that Fletcher was serving concurrent ten-year sentences for four separate

burglary charges. Therefore, it necessarily considered the nature of the underlying

offenses in assigning this aggravating circumstance great weight. Unlike in

Snelgrove, in which the defendant was on community control, Fletcher’s sentences

merited a punishment of ten years’ incarceration. Moreover, although the offenses


                                         - 56 -
were property crimes, Fletcher was lawfully incarcerated at the time of the murder,

and planned and executed several additional property crimes upon his escape.

Accordingly, we hold that Fletcher has not established that the trial court abused its

discretion in affording this aggravating circumstance great weight.

                                        HAC

      This Court will not overturn the finding of an aggravating circumstance

where it is supported by competent, substantial evidence. See, e.g., Guardado v.

State, 965 So. 2d 108, 115 (Fla. 2007). This Court does not reweigh the evidence

to determine whether each aggravating circumstance was proven beyond a

reasonable doubt. See Aguirre-Jarquin v. State, 9 So. 3d 593, 608 (Fla. 2009).

      Fletcher asserts that because the medical examiner who conducted the

autopsy could not rule out the possibility that Googe was unconscious at the time

she was strangled, there is reasonable doubt as to whether Googe was conscious.

The HAC aggravator may not apply where a victim was unconscious when

strangled. See DeAngelo v. State, 616 So. 2d 440, 443 (Fla. 1993).

      However, the medical examiner who testified during trial stated that it was

his opinion that Googe was conscious at the time of the strangulation because there

was no significant trauma to Googe’s head that would cause a loss of

consciousness. The trial court recognized this evidence in its sentencing order, and

additionally noted that it was consistent with Fletcher’s statement that Googe


                                        - 57 -
fought against him and Brown. Additionally, these events occurred over a

prolonged period of time. Prior to the fatal strangulation, Googe was confronted in

her bed in the middle of the night by two men, threatened with a firearm, struck,

and choked. She screamed that she was frightened at least four times.

Accordingly, we conclude that competent, substantial evidence supports the

finding of the HAC aggravator. See Barnhill v. State, 834 So. 2d 836, 850 (Fla.

2002) (“Because strangulation of a conscious victim involves foreknowledge and

the extreme anxiety of impending death, death by strangulation constitutes prima

facie evidence of HAC.”).

                             Mitigating Circumstances

      The finding of whether a mitigating circumstance has been established is a

question of fact that will not be overturned where it is supported by competent,

substantial evidence. Blanco, 706 So. 2d at 10. With respect to nonstatutory

mitigating circumstances, the trial court must determine whether the circumstance

is truly of a mitigating nature. Allen v. State, 137 So. 3d 946, 967-68 (Fla. 2013).

      Fletcher asserts that the trial court improperly rejected the mitigating

circumstance that Fletcher had been treated for bipolar disorder. However, the

record demonstrates that no symptoms of bipolar disorder were observed by the

defense mental health expert, the State mental health expert, or a doctor with

whom the State mental health expert consulted who had previously provided


                                        - 58 -
psychological treatment to Fletcher. No reason was indicated for the notation of

bipolar disorder in Fletcher’s records, and none of the medications that have been

prescribed to Fletcher during his lifetime are used to treat bipolar disorder. The

State mental health expert testified that bipolar disorder will manifest if not treated

by medication. Accordingly, we hold that competent, substantial evidence

supports the rejection of the mitigator.

      Fletcher also asserts that the mitigating circumstances provided by the

defense should have been accorded great weight. However, he provides no legal

basis for this assertion. With respect to Fletcher’s drug addiction, he asserts that

the trial court downplayed this mitigating circumstance by referring to it as a

“disease of choice,” and additionally disregarded that this was a form of self-

medication. However, no legal basis is provided for this assertion, and this

challenge constitutes nothing more than a disagreement as to the appropriate

weight of this factor. Fletcher makes similar assertions with respect to the

mitigating circumstances that he came from a dysfunctional family and that as a

child he witnessed his father physically abuse his mother. Simple disagreement

with the weight given by the trial court is not a basis for relief, so we deny these

claims. See Blackwood v. State, 777 So. 2d 399, 409 (Fla. 2000).

      Fletcher also asserts that the trial court mistakenly ascribed his depression to

be the result only of his incarceration, and did not take into consideration that he


                                           - 59 -
was diagnosed with depression during his childhood. However, the sentencing

order specifically states that both mental health experts testified that Fletcher

suffered from depression throughout his life. Thus, this claim is without merit.

      Additionally, Fletcher asserts that the trial court impermissibly required that

several mitigating factors have a nexus to the crime, including: (1) Fletcher has

been treated for PTSD (slight weight); (2) Fletcher previously attempted suicide

(little weight); and (3) Fletcher’s mother died of cancer when he was eighteen

(little weight). With respect to the PTSD diagnosis, the trial court found that

Fletcher did not suffer from PTSD at the time of the murder. With respect to the

two other mitigating circumstances, the trial court found that they had little

significance to the murder.

      Although a trial court cannot require a nexus between the crime and

mitigating evidence, the court may place mitigating evidence in context. See

Martin v. State, 107 So. 3d 281, 318 (Fla. 2012). This Court explained in Cox that

although mitigating evidence cannot be dismissed, the trial court may assign

weight based on the context of the mitigating circumstance. 819 So. 2d at 723. In

Cox, the trial court gave no weight to the mitigating factor that the defendant

suffered from heightened anxiety when interacting with other people because there

was no evidence that this anxiety contributed to any decisions made by the

defendant or the actions that led to the murder. Id. at 723 n.15. This Court held


                                         - 60 -
that the assignment of no weight was not an abuse of discretion because the record

contained no evidence that the mitigating circumstance was relevant to the case.

Id. at 723.

      Cox establishes that the trial court may consider the connection or

relationship between the mitigating circumstance and the murder. The challenged

explanations given by the trial court in the sentencing order here are substantially

similar to the explanation given in Cox—the trial court placed the mitigating

circumstance in context and assigned weight on that basis. Accordingly, we hold

that the trial court did not improperly require a nexus.

      Fletcher further asserts that the trial court converted the mitigating

circumstance that he received his GED while incarcerated into an aggravating

circumstance because the trial court noted that this “proves he is capable of

focusing on a task,” and “the nature and sophistication of this very crime shows

[Fletcher] has the ability to focus on a task and achieve a goal . . . .” This claim is

unsupported by the sentencing order, which assigned some weight to this

mitigating circumstance.

      These comments by the trial court simply explained why the mitigating

circumstance warranted only some weight. A trial court does not abuse its

discretion when it explains why a proposed nonstatutory mitigating factor is not

truly mitigating or warrants little weight. Cf. Trease v. State, 768 So. 2d 1050,


                                         - 61 -
1055 (Fla. 2000) (“We therefore recognize that while a proffered mitigating factor

may be technically relevant and must be considered by the sentencer because it is

generally recognized as a mitigating circumstance, the sentencer may determine in

the particular case at hand that it is entitled to no weight for additional reasons or

circumstances unique to that case.”). Thus, we deny this claim.

      Based on the foregoing, we hold that the trial court fulfilled its obligation to

address each mitigating circumstance offered by the defendant, did not improperly

reject any mitigating circumstance, and did not abuse its discretion in assigning

weight to any of the mitigating circumstances.

                                  Constitutionality

      Fletcher alleges that Florida’s capital sentencing scheme is unconstitutional

under Ring v. Arizona, 536 U.S. 584 (2002). We have previously held that Ring

does not apply when the aggravating circumstance that the defendant committed

the murder while under a sentence of imprisonment is applicable. See Hodges v.

State, 55 So. 3d 515, 540 (Fla. 2010). We acknowledge that the United States

Supreme Court has granted certiorari to review our decision in Hurst v. State, 147
So. 3d 435 (Fla. 2014), cert. granted, Hurst v. Florida, 135 S. Ct. 1531 (2015), and

framed the issue to be decided in that case as follows: “Whether Florida’s death

sentencing scheme violates the Sixth Amendment or the Eighth Amendment in

light of this Court’s decision in Ring v. Arizona, 536 U.S. 584 (2002).” 135 S. Ct.


                                         - 62 -
at 1531. Unlike this case, however, Hurst did not involve the under-sentence-of-

imprisonment aggravator, which this Court’s precedent clearly establishes does not

implicate Ring. Accordingly, until the Supreme Court issues a contrary decision,

Fletcher’s claim is without merit under established Florida precedent.

      Fletcher raises several additional subclaims under this issue, which we have

also repeatedly held to be without merit. See Franklin v. State, 965 So. 2d 79, 97

(Fla. 2007) (rejecting the claim that victim impact evidence may not be presented

to the jury); Griffin v. State, 866 So. 2d 1, 14 (Fla. 2003) (rejecting the claim that

the standard jury instructions do not properly instruct the jury on consideration of

mitigating and aggravating factors); Porter v. Crosby, 840 So. 2d 981, 986 (Fla.

2003) (rejecting the claim that aggravating circumstances must be charged in the

indictment, and the claim that each aggravating circumstance must be individually

found); Card v. State, 803 So. 2d 613, 628 (Fla. 2001) (rejecting the claim that the

HAC aggravating circumstance is vague and overbroad); Blanco, 706 So. 2d at 11

(rejecting the claim that Florida’s capital sentencing statute is unconstitutional

because every person convicted of first-degree felony murder automatically

qualifies for the circumstance of commission during an enumerated felony).

                                 Cumulative Error

      Fletcher asserts that the cumulative effect of guilt-phase and penalty-phase

errors renders the convictions and the death sentence fundamentally unfair.


                                         - 63 -
However, because we hold that only one error occurred during the guilt phase, and

no errors occurred during the penalty phase, no cumulative error analysis is

necessary, and we deny this claim. See Pagan, 830 So. 2d at 815.

                                  Proportionality

      To ensure uniformity in the application of the death sentence, this Court

performs a comprehensive review of each case in which the death sentence is

imposed to determine whether the crime is among both the most aggravated and

the least mitigated of murders. Williams v. State, 37 So. 3d 187, 205 (Fla. 2010).

We examine the totality of the circumstances of the case and compare them to

other capital cases. Id. Our review entails a qualitative, rather than a quantitative,

analysis of the basis for each aggravating and mitigating circumstance. Id.

      Precedent supports the death sentence as a proportionate punishment in this

case based on the nature of the three aggravating circumstances. See Kopsho v.

State, 84 So. 3d 204, 210-11, 220 (Fla. 2012) (holding death sentence

proportionate where four aggravating circumstances—including under sentence of

imprisonment or on felony probation, prior violent felony, murder committed

during armed kidnapping, and the murder was cold, calculated, and premeditated—

were weighed against no statutory mitigating circumstances and fourteen

nonstatutory mitigating circumstances); see also Ocha v. State, 826 So. 2d 956,

960, 966 (Fla. 2002) (holding death sentence proportionate where defendant hung


                                        - 64 -
victim and where the aggravators of prior violent felony and HAC were weighed

against thirteen nonstatutory mitigating circumstances, including history of suicidal

thoughts, artistic ability, history of drug and alcohol abuse, PTSD, violent

childhood, and remorse). Additionally, the HAC aggravator is among the

weightiest of the aggravating circumstances. See Johnson v. State, 969 So. 2d 938,

958 (Fla. 2007).

      This case is distinguishable from those relied on by Fletcher for the assertion

that the death penalty is disproportionate. In four of the five cases relied on by

Fletcher, the defendant was under eighteen years old, and age was a significant

mitigator. See Urbin, 714 So. 2d at 417 (seventeen-year-old defendant); Curtis v.

State, 685 So. 2d 1234, 1237 (Fla. 1996) (same); Morgan v. State, 639 So. 2d 6, 14

(Fla. 1994) (sixteen-year-old defendant); Livingston v. State, 565 So. 2d 1288,

1292 (Fla. 1988) (seventeen-year-old defendant). Because the United States

Supreme Court has since held that the death sentence cannot be imposed on

individuals for crimes committed under the age of eighteen, these cases are

inapplicable. See Roper v. Simmons, 543 U.S. 551, 568 (2005). Moreover, this

case is not comparable to Cooper v. State, 739 So. 2d 82, 86 (Fla. 1999), in which

the defendant was only eighteen, suffered a brutal childhood, had brain damage,

suffered from mental retardation and paranoid schizophrenia, and had no prior

criminal record.


                                        - 65 -
      Fletcher was twenty-five years old at the time of the murder. The trial court

found that Fletcher’s

      level of maturity and intelligence with regard to the planning of this
      crime is of most significance. In his April 18, 2009, confession,
      [Fletcher] described, in vivid detail, his involvement in these crimes,
      minimizing only his role in the actual murder of Helen Googe. His
      age, if a factor at all, played little if any role in mitigating his
      involvement in this offense.

The trial court recognized that a sentencing court may decline to find age as a

mitigating circumstance where the defendant is twenty-five years old at the time of

the murder. Accordingly, the trial court gave the age factor little weight.

      Moreover, Fletcher is of average intelligence, functions in the top 40% of

the population, and has no brain damage. As such, we conclude that Fletcher’s age

at the time of the murder does not render the death sentence disproportionate.

      Further, we hold that the death sentence is not disproportionate, even though

codefendant Brown received a life sentence. The trial court gave great weight to

Brown’s life sentence, but imposed the sentence of death because it found that

Fletcher was the mastermind of the plan and committed the actual murder.

Fletcher had a relationship with Googe, resented Googe, knew Googe’s financial

status, and knew how to enter Googe’s house. Fletcher’s DNA, and not Brown’s,

was found under Googe’s fingernails. The death penalty is not disproportionate

even where a codefendant received a life sentence if the defendant who received

the death sentence is more culpable. See Wright v. State, 19 So. 3d 277, 305 (Fla.

                                        - 66 -
2009) (holding the death sentence proportionate despite codefendant’s sentence of

life).

         Based on the above, we hold that the death sentence is not disproportionate

in this case.

                                      Sufficiency

         This Court has a mandatory obligation to independently review the

sufficiency of the evidence in each case that imposes the death sentence. See

Blake v. State, 972 So. 2d 839, 850 (Fla. 2007); Fla. R. App. P. 9.142(a)(5). The

Court views the evidence in the light most favorable to the State to determine

whether a rational trier of fact could have found beyond a reasonable doubt the

existence of the elements of the crime. Bradley v. State, 787 So. 2d 732, 738 (Fla.

2001).

         Fletcher was convicted of first-degree murder, escape, two counts of

burglary, two counts of grand theft, and home invasion robbery. His post-arrest

statement includes admissions to each of the crimes except the actual strangulation

of Googe. Further, during his post-arrest statement, he bragged that he was the

only inmate with enough nerve to escape from prison, and boasted about his

driving skills when he explained why he, rather than Brown, drove the stolen

vehicles. The record also contains evidence that Fletcher, who was the mastermind

of the plan to escape from jail and rob Googe, was the actual killer. He knew


                                         - 67 -
Googe’s address, how to enter her house, where she was likely to place money for

safekeeping, and her financial status. Additionally, the record contains evidence

that Fletcher resented Googe, and his DNA was found under Googe’s fingernails.

Although Fletcher asserts that Brown committed the murder, Brown did not have a

relationship with Googe, and his DNA was not found on Googe’s body. We

conclude that the record contains sufficient evidence from which a jury could have

convicted Fletcher of the crimes, including the first-degree murder of Googe.

                                   CONCLUSION

         Based on the foregoing, we affirm Fletcher’s convictions and his sentence of

death.

         It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, and PERRY, JJ., concur.
LEWIS, CANADY, and POLSTON, JJ., concur in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Putnam County,
     Wendy Williams Berger, Judge - Case No. 542009CF000648CFAXMX

Jose Rafael Rodriguez of the Law Offices of J. Rafael Rodriguez, Miami, Florida,

         for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and Stacey Elaine Johns
Kircher, Assistant Attorney General, Daytona Beach, Florida,

         for Appellee


                                         - 68 -